273 P.3d 333 (2012)
248 Or. App. 475
STATE of Oregon, Plaintiff-Respondent,
v.
Christopher Alan SCHMIDT, Defendant-Appellant.
D101082M, C090423CR; A145747.
Court of Appeals of Oregon.
Submitted January 6, 2012.
Decided February 29, 2012.
Peter Gartlan, Chief Defender, and David Sherbo-Huggins, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Janet A. Klapstein, Senior Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Defendant was convicted of two counts of violating a stalking protective order based on two emails that defendant sent to his former girlfriend. ORS 163.750. On appeal, the state concedes that the evidence was insufficient to prove that defendant's contacts "created reasonable apprehension regarding the personal safety of a person protected by the *334 order," ORS 163.750(1)(c), a required element of the offense where the contact is "[s]ending or making written or electronic communications in any form to the other person," ORS 163.730(3)(d). We agree, accept the state's concession, and reverse the convictions.
Reversed.